Title: Notes on Jeffersons Message, 24 March 1808
From: Madison, James
To: 



ca. 24 March 1808

incapable of giving a valid consent to their alienation; in others belong to persons who may refuse altogether to alienate, or demand a compensation far beyond the liberal justice allowable in such cases.  From these causes the defence of our sea board, so necessary to be pressed during the present season, will in various ports be defeated, unless a remedy can be applied.  With a view to this I submit the case to the consideration of Congress, who estimating its importance & reviewing the powers vested in them by the Constitution combined with the amendment providing that private property shall not be taken for public use, without just compensation, will decide on the course most proper to be pursued.
I am aware &c
(for consideration) As the Constitutionality will be much agitated, it is doubted whether a precise opinion on that or the legal process--be eligible
